Citation Nr: 1813634	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  14-09 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for tinnitus.

2. Entitlement to an initial compensable rating for service-connected pes planus prior to June 3, 2015, and in excess of 30 percent from that date.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel




INTRODUCTION

The Veteran served on active duty from March 1982 to March 1985, January 1991 to March 1991, September 1991 to November 1994, March 1995 to August 1995, December 1999 to August 2001, and from October 2001 to June 2010.

This case comes to the Board of Veterans' Appeals (Board) on appeal from an October 2013 RO decision that in pertinent part, denied service connection for tinnitus, and from a June 2015 rating decision that granted service connection for pes planus (rated noncompensable prior to June 3, 2015, and as 30 percent disabling from that date). The Veteran appealed for a higher initial rating for pes planus.

The Board notes that in the October 2013 rating decision, the RO also granted service connection for posttraumatic stress disorder (PTSD) (rated 30 percent disabling) and right ear hearing loss (0 percent disabling), and denied service connection for left ear hearing loss. A notice of disagreement was received from the Veteran as to these issues in October 2013, but in his March 2014 VA Form 9 (substantive appeal), the Veteran stated that he only wanted to appeal the tinnitus issue (and another issue that was already on appeal: entitlement to a higher rating for diabetic nephropathy). The nephropathy appeal was adjudicated in a prior April 2015 Board decision, and is no longer in appellate status. As the Veteran has not timely perfected an appeal as to the issues of higher ratings for PTSD and right ear hearing loss, and service connection for left ear hearing loss, those issues are not in appellate status. 38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.200, 20.202, 20.302 (2017).

The issue of entitlement to a higher initial rating for service-connected bilateral pes planus is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.





FINDING OF FACT

Resolving reasonable doubt in his favor, the Veteran's tinnitus was incurred in service.


CONCLUSION OF LAW

The criteria for establishing service connection for tinnitus have been met. 38 U.S.C. §§ 1110, 1112, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits. 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017). In this case, to the extent that there may be any deficiency of notice or assistance, there is no prejudice to the appellant in proceeding with this issue given the fully favorable nature of the Board's decision.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303. Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned. 38 C.F.R. § 3.303 (b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309 (a) may be considered for service connection under 38 C.F.R. § 3.303 (b)). Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303 (d). Tinnitus is a chronic disease for purposes of 38 C.F.R. § 3.309 (a). See Fountain v. McDonald, 27 Vet. App. 258 (2015).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury. See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and an organic disease of the nervous system (such as tinnitus) becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service. This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C. §§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA. VA shall consider all information and medical and lay evidence of record. Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In an October 2013 notice of disagreement, the Veteran reported experiencing combat noise exposure during service, and stated that he currently has tinnitus. In correspondence received in March 2014, he said he had constant ringing in his ears.

The Veteran underwent a VA audiological examination in November 2012. The examiner noted that the Veteran had claimed service connection for hearing loss and tinnitus, but then stated that the Veteran did not report recurrent tinnitus. The examination report does not show that the Veteran denied experiencing tinnitus symptoms. The VA examiner did not provide a diagnosis of tinnitus. The Board finds that this examination report is inadequate with regard to the tinnitus claim as the examiner did not review the Veteran's claims file or medical records, discuss the Veteran's competent lay statements regarding tinnitus symptoms, or provide an opinion regarding etiology of the claimed tinnitus disability. The examiner opined that the Veteran's current sensorineural hearing loss was at least as likely as not caused by or a result of combat noise exposure in service.

The Veteran has reported experiencing ringing in his ears since service, and stated that he currently experiences tinnitus. The Board concedes the presence of a current tinnitus disability, as the Veteran is competent to report the presence of observable symptoms, such as ringing in his ears. Layno v. Brown, 6 Vet. App. 465 (1994); Charles v. Principi, 16 Vet. App. 370 (2002) (finding lay person competent to identify tinnitus). 

The Veteran's descriptions of his in-service noise exposure are consistent with his circumstances of service and are competent and credible. See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (2006) (noting that the Board must determine whether lay evidence is credible due to possible bias, conflicting statements, and the lack of contemporaneous medical evidence, although that alone may not bar a claim for service connection). The Board concedes in-service acoustic trauma based on the Veteran's combat service. See 38 U.S.C. § 1154 (b).

In light of the positive and negative evidence of record, including the Veteran's competent and credible lay statements, the evidence is at least in equipoise regarding whether his current tinnitus was incurred in service. See 38 C.F.R. §§ 3.307, 3.309(a); Fountain, supra. Thus, resolving all doubt in his favor, service connection is granted. 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017).


ORDER

Service connection for tinnitus is granted.

REMAND

Although further delay is regrettable, the Board finds that further development is required prior to adjudication of the Veteran's claim for a higher initial rating for service-connected bilateral pes planus. 

The AOJ has assigned staged ratings for this disability, as the disability has been rated as noncompensable prior to June 3, 2015, and as 30 percent disabling from that date. The Veteran contends that this disability is more disabling than currently evaluated.

In his January 2017 VA Form 9, the Veteran reported treatment for his foot disability at a VA facility, and stated that he saw the foot doctor in November 2015. Records of such treatment are not on file and must be obtained. Ongoing relevant medical records should be obtained. 38 U.S.C. § 5103A(c) (2012); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

The Veteran underwent VA compensation examinations of his bilateral pes planus in January 2011 and June 2015. In light of the more than 2 years since the last VA compensation examination, a VA compensation examination should be conducted to determine the current level of severity of this service-connected disability. 38 U.S.C.A. § 5103A; 38 C.F.R. § 4.2; Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007); see also Allday v. Brown, 7 Vet. App. 517, 526 (1995).

The Board notes further that any examination should be in accordance with recent case law of the United States Court of Appeals for Veterans Claims in Correia v. McDonald, 28 Vet. App. 158 (2016) (holding "that the final sentence of § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities"; range of motion studies must be performed that test active and passive range of motion as well as in weight-bearing and nonweight-bearing), and Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017) (holding that when a VA examiner is asked to opine as to additional functional loss during flare-ups of a musculoskeletal disability, and the examiner states that he or she is unable to offer such an opinion without resorting to speculation, such opinion must be based on all procurable and assembled medical evidence, to include eliciting relevant information from the veteran as to the flare).

Accordingly, the case is REMANDED for the following action:

1. With any necessary releases, obtain updated VA and private medical records of treatment or evaluation of a foot disability, and associate them with the claims file.

In particular, attempt to obtain records of VA treatment of the feet dated in November 2015. See the Veteran's January 2017 VA Form 9.

If any records are unavailable, the claims file must be documented as to this fact, and the Veteran must be notified.

2. Schedule the Veteran for a VA examination to determine the nature and extent of his service-connected bilateral pes planus disability. The examiner should review the record prior to examination. The examination should be performed in accordance with the Disability Benefits Questionnaire (DBQ). The DBQ should be filled out completely as relevant.

The examiner should describe whether pain, weakness, fatigue and/or incoordination significantly limits functional ability during flares or repetitive use, and if so, the examiner must estimate range of motion during flares or repetitive use. If the examination does not take place during a flare, the examiner should have the Veteran describe and/or demonstrate the extent of motion loss during flares or repetitive use and provide the extent of motion loss described in terms of degrees. If there is no pain and/or no limitation of function, such facts must be noted in the report. The examiner should comment as to whether there is any medical reason to accept or reject the Veteran's description of reduced range of motion during flares or repetitive use.

Range of motion testing in the following areas should also be accomplished: active motion, passive motion, weight-bearing; and nonweight-bearing.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. The VA examiner should provide a complete rationale for any opinions provided.

3. Readjudicate the claim on appeal in light of all of the evidence of record. Then, if any issue remains denied, the Veteran should be provided with a supplemental statement of the case as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


